Exhibit 10.67(b)

[Letterhead of Security Agent]

26 April 2007

 

To: Spansion Japan Limited

Cube Kawasaki, 1-14, Nisshin-cho, Kawasaki-ku, Kawasaki-shi

Kanagawa, 210-0024, Japan

 

Re: Amendment to California Law Security Agreement

Dear Sir:

We refer to (i) the Senior Facility Agreement dated 30 March 2007 (the “Facility
Agreement”), for Spansion Japan Limited arranged by GE Capital Leasing
Corporation, acting as mandated lead arranger, and Sumisho Lease Co., Ltd. and
Mitsui Leasing & Development, Ltd., acting as sub-arrangers, with GE Capital
Leasing Corporation, acting as administrative agent (the “Administrative
Agent”), Resona Bank, Limited, acting as paying agent, and GE Capital Leasing
Corporation, acting as security agent, and the financial institutions listed in
Schedule 1 to the Facility Agreement (the “Finance Parties”) and (ii) the
Security Agreement dated 30 March 2007 (the “Security Agreement”), by and among
Spansion Japan Limited, GE Capital Leasing Corporation, as security agent for
and representative of (in such capacity as the “Security Agent”) the Finance
Parties, and the Finance Parties governed by the internal laws of the State of
California.

Capitalised terms used in this letter, unless otherwise defined herein, shall
have the meaning given to them in the Facility Agreement.

Pursuant to the Security Agreement, Spansion Japan Limited has assigned and
granted certain security interests (the “Assignment”) to the Finance Parties as
defined in the Security Agreement. It was the intention of the parties to the
Security Agreement that the Assignment would be granted to the Finance Parties
as defined in the Facility Agreement.

We hereby request confirmation by your countersignature and return of the
enclosed copy of this letter of Spansion Japan Limited’s agreement to amend the
definition of Finance Parties in the Security Agreement to refer to the Finance
Parties as defined in the Facility Agreement.

The provisions of the Security Agreement and the other Finance Documents shall,
save as amended by this letter, continue in full force and effect.

This letter is designated by Spansion Japan Limited and the Administrative Agent
as a Finance Document.

This letter shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles.



--------------------------------------------------------------------------------

Yours faithfully,

GE Capital Leasing Corporation

(Company Chop)

 

/s/ Takuji Tohyama GE Capital Leasing Corporation

As Security Agent on behalf of each Finance Party



--------------------------------------------------------------------------------

Accepted and agreed

Spansion Japan Limited

(Company Chop)

 

/s/ Masao Taguchi Spansion Japan Limited